Citation Nr: 1114528	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected shell fragment wound to the neck, right shoulder, and chest and service-connected cervical disc disease without myelopathy.

2.  Entitlement to an increased initial disability rating in excess of 10 percent for service-connected cervical disc disease without myelopathy (cervical spine disability), from February 9, 2006, to January 21, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected cervical spine disability from January 22, 2010, to the present.

4.  Entitlement to a separate disability rating for neurological impairments of the right upper extremity, associated with the service-connected cervical disc disease without myelopathy disability.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 until July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issue of entitlement to a TDIU has been included as an issue on appeal.

In November 2009, the Board remanded the Veteran's claims to the RO/AMC for additional development.  In a December 2010 Supplemental Statement of the Case, the RO determined that the additional development had been substantially completed and the decision denying the claims was continued.  Although a copy of the December 2010 Supplemental Statement of the Case that was mailed to the Veteran at his address of record was returned as undeliverable, the Veteran is shown to have been provided adequate notice and his claims have been properly developed for appellate review.  In this regard, the Board highlights that a copy of the December 2010 Supplemental Statement of the Case was provided to the Veteran's accredited representative, who presented arguments on the Veteran's behalf by way of a March 2011 Informal Hearing Presentation.  Thus, the Veteran is shown to have been provided adequate notice and his claims have been properly developed for appellate review.  There is no indication that he is prejudiced by action on his appeal at this time.

As discussed further below, the medical evidence of record has raised the possibility of a separate rating for neurological impairments of the right upper extremity associated with the Veteran's service-connected cervical spine disability.  It is noted that VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.   See 38 C.F.R. § 4.71a, Note (1) (2010).  Thus, this issue has been included as currently on appeal, as reflected above.  

The issues of a separate rating for neurological impairments of the right upper extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's current headache disorder is related to his period of active service or to a service-connected disability.  

2.  The preponderance of the evidence dated from February 9, 2006, to January 21, 2010, shows that the Veteran's cervical spine disability more closely approximated a limitation of forward flexion greater than 15 degrees but not greater than 30 degrees.  

3.  The preponderance of the evidence dated from January 22, 2010, to the present does not show that the Veteran's cervical spine disability is manifested by forward flexion of 15 degrees or less or that his cervical spine disability resulted in incapacitating episodes, requiring bed rest/treatment prescribed by a physician, having a total duration of at least four weeks, but less than six weeks during the past twelve months.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a 20 percent disability rating for a cervical spine disability have been met from February 9, 2006, to January 21, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5243 (2010). 

3.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met from January 22, 2010, to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit)  previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June and August of 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected cervical spine disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letters dated in June 2006 and August 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  In a March 2011 Informal Hearing Presentation, the Veteran's accredited representative asserted that a January 2010 VA neurological examination was inadequate with which to decide the Veteran's headache disorder claim.  Specifically, the representative essentially claimed that the VA examiner failed to provide an opinion of causation, as an opinion could not be provided without resort to speculation.  The Board finds, however, that a closer inspection of the January 2010 VA neurological examination report reflects that the VA examiner did indeed provide an opinion as to the issue of causation of the claimed headache disorders.  As discussed further below, the Board finds the January 2010 VA neurological opinion to be adequate with which to decide the Veteran's claim.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    
  
Legal Criteria for Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as some neurological disorders, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Headache Disorder

The Veteran claims that his current headache disorder is related to his period of active service.  In addition, he also asserts that his headache disorder is due to his service-connected shell fragment wound to his neck, right shoulder and chest and his service-connected cervical spine disability.  Having reviewed the evidence of record in light of all relevant laws, the Board finds that preponderance of the evidence is against the claim in this instance; thus, the appeal must be denied.

The Veteran's service treatment records have been reviewed and reflect reports of headache symptomatology.  A March 1970 service treatment record shows that the Veteran complained of headaches, a sore throat, a productive cough, and diarrhea; he was diagnosed with an upper respiratory infection with tonsillitis.  Subsequent service treatment records are negative for treatment of headaches.  On his June 1970 separation report of medical  history, the Veteran reported a history of frequent or severe headaches.  The associated June 1970 separation report of medication examination shows that the neurologic examination was normal; the report is negative for a headache disorder diagnosis.

The Veteran's private treatment records show that he was assessed following reports of headaches.  In September 2004, the Veteran reported having memory loss following a motor vehicle accident; an associated computed tomography (CT) scan report shows an impression of normal unenhanced and enhanced CT scan of the head.  A November 2004 private neurosurgical evaluation documents his report of headaches.  He stated that he was involved in a motor vehicle accident in September 2004, during which he struck his head.  Soon after, he began to experience pain in the occipital region, radiating to his right ear; he also reported having neck, shoulder and low back pain.  At the time of the evaluation, he reported having occipital headaches with neck pain radiating across his shoulders.  Following a clinical examination, the Veteran was diagnosed with cervicogenic headaches, with no definite occipital neuralgia.  The etiology of the Veteran's headaches was not provided.  The Veteran reported severe headaches again in April 2005; following a radiological examination, the opinion was unremarkable cranial computed tomography.  

The Veteran underwent a VA nerve disorders examination in November 2006, at which time the claims file was reviewed.  The Veteran reported having headaches, for which he reported using prescription medication.  In summarizing his review of the claims file, the examiner noted that the Veteran complained of occipital headaches following a 2004 motor vehicle accident.  Following a clinical examination, the diagnosis was migraine headaches.  The examiner stated that there was no documentation that the Veteran was evaluated for headaches while he was in the service.  As a result, the examiner stated that he could not comment without resorting to mere speculation as to whether his headaches were related to his military service.

In January 2010, the Veteran underwent a second VA examination, for which the claims file was reviewed by the examiner.  The Veteran reported that his headaches began when he was in his 20's, during his service in Vietnam; he reported that while in Vietnam he was near a mine explosion and his headaches became much worse.  According to the Veteran, his headaches have continued since this time.  He reported that his headaches were separate from his neck pain problem; however, he reported that his headache pain sometimes radiated down to his neck.  

Following a clinical examination, the Veteran was diagnosed with migraine headaches.  The examiner stated that it would only be with resort to mere speculation to opine whether or not the Veteran's current migraine headaches were related to or had their onset during his military service, or whether they were proximately due to, caused, or permanently aggravated by his current cervical spine disability.  The examiner explained that the Veteran's service treatment records showed that he complained of headaches associated with a sore throat, cough, and diarrhea, at which time he was diagnosed with an upper respiratory infection.  He acknowledged that the Veteran reported having a history of headaches at the time of his separation; however, the examiner noted that he was not diagnosed with a headache condition.  The November 2004 diagnosis of cervicogenic headaches was also noted, and the examiner concluded that the Veteran's current symptoms and objective physical exam findings were not consistent with this diagnosis.  Therefore, the examiner concluded that there was no objective evidence currently available of that the diagnosis of cervicogenic headaches currently exists.  He further concluded that there was currently no objective evidence available relating the Veteran's current migraine headaches to those documented during his military service or that his service-connected spine disability aggravated his migraine headaches in any way.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a headache disorder.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from migraine headaches.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current disorder is related to his period of active service  or to a service-connected disability.  Therefore, the Board concludes that service connection is not warranted.

Initially, the board finds that the preponderance of the evidence of record does not show that the Veteran's current headache disorder diagnosis warrants service connection on a direct basis.  The Veteran first maintains that his current headache disorder began during his military service and continued following his discharge. In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's available service treatment records show that he reported having headaches in March 1970, at which time he was diagnosed with an upper respiratory infection.  He also reported experiencing headaches on his June 1970 separation report of medical history.  As such, the Veteran's account of experiencing headaches in service is considered competent.

Having found the Veteran's lay statement to be competent in this instance, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having headaches, at least of an acute and transitory nature, during his military service is credible.  Indeed, the March 1970 service treatment record shows that the Veteran experienced headache symptomatology associated with an upper respiratory infection and he reported having a history of headaches on his June 1970 separation report of medical history.  Thus, the Board finds it credible that the Veteran experienced headaches during his military service.  However, the fact remains that there is no evidence that the Veteran suffered a chronic injury or disability as a result of his in-service headache symptomatology.

In this regard, the Veteran's June 1970 separation physical examination report, which was completed one month prior to separation, is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  While the Veteran reported having a history of headaches, the June 1970 separation physical examination report is entirely negative for any clinical findings or a diagnosis of headaches and therefore weighs heavily against the claim.  The service medical records support a conclusion that his headaches during service were acute and transitory, as the June 1970 separation physical examination report shows no diagnosed condition within the month preceding discharge.

With regards to the Veteran's report of continuity of headache symptomatology since service, the Board finds such statements not to be credible.  The Board finds that while the Veteran's report that he experienced headaches ever since his military service is competent, he made such reports only in conjunction with his claim for benefits.  Here, the Board points out that the Veteran himself has given inconsistent statements as to the onset of his current headache disorder.  While he claims that he has experienced headaches ever since his military service, the November 2004 private treatment records documents his report that his headaches began following a September 2004 motor vehicle accident.  The Board finds the November 2004 private treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his headache disorder as they were proffered in connection with medical treatment and given prior to the initiation of the Veteran's claim for service connection.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Thus, the Board does not find the Veteran's statements as to a continuity of headache symptomatology since service to be credible.

Moreover, the Board finds that there is no competent medical evidence that suggests a nexus between the Veteran's currently diagnosed migraine headaches and his period of active service.  In this regard, the Board highlights that following the November 2006 examination, the examiner determined that it would be mere speculation to attribute the Veteran's current headaches to his military service, as there was no documentation that the Veteran was evaluated for headaches while he was in the service.  The January 2010 examiner concluded, following a clinical examination and review of the claims file, that there was currently no objective evidence available relating the Veteran's current migraine headaches to those documented during his military service or that his service-connected spine disability aggravated his migraine headaches in any way.  The January 2010 VA examiner's opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board also notes that the medical evidence does not show a definitive diagnosis of migraines until 2004, which is over thirty years after the Veteran's separation from active service.  Accordingly, his claim has not been established based on the legal presumption given for diseases that manifest within one year from the date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's headache disorder is etiologically related to his service-connected shell fragment wound or cervical spine disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Here, there is no competent and credible medical evidence linking his headache disorder to his service-connected shell fragment wound disability.  As discussed above, the January 2010 VA examiner essentially determined there no objective evidence relating the Veteran's headache disorder to his service-connected cervical spine disability.  Again, the Board finds this opinion to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Essentially, there is no objective medical evidence or a competent medical opinion relating the claimed disorder to a service-connected disability.  Thus, there is no basis to grant secondary service-connection in this instance.  

In reaching the above determinations, the Board again notes that consideration has been given to the Veteran's statements that he has a headache disorder related to an his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau¸492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, a neurological headache disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with this disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his current headache disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a headache disorder that is related to his military service or to a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.  

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed headache disorder is related to service or to a service-connected disability, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Legal Criteria for Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Concerning claims appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Cervical Spine Disability

The Veteran contends that his cervical spine disability is more severe than what is reflected by the previously assigned disability ratings.  By way of brief history, the RO originally assigned a 10 percent disability rating for the low back disability, effective February 9, 2006.  Thereafter, a 20 percent rating was assigned by way of a December 2010 rating decision, effective from January 22, 2010.  Throughout the appeal, the cervical spine disability has been rated under Diagnostic Code 5243.  See 38. C.F.R. § 4.71a, Diagnostic Code 5243.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5243 is used for the evaluation of intervertebral disc syndrome.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or with a combined range of motion not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent disability rating is assignable for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is for assignment upon a showing of unfavorable of the entire spine.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

As noted above, Diagnostic Code 5243 provides the rating criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

The Veteran's VA and private medical records show the treatment and assessment of his neck pain following his separation from the military.  During an October 1978 VA examination, the Veteran reported having neck pain; the associated physical examination revealed cervical spine range of motion of flexion to 60 degrees, extension to 45 degrees, lateral flexion to 30 degrees, and lateral rotation to 50 degrees.  A September 2004 private radiology report show that a computed tomography (CT) scan of the cervical spine revealed disc disease at C5/6.  Private treatment records dated in November 2004 private treatment record shows that the Veteran complained of neck pain following a motor vehicle accident.  A November 2004 private physical examination revealed mild tenderness over the cervical paraspinous musculature, mildly decreased sensation to sharp touch in the right versus the left upper extremity, and mildly diminished strength in the right triceps and wrist extensors with a complaint of arm discomfort upon testing.  A physical examination conducted later that same month revealed that the cervical spine range of motion was normal.  A December 2005 VA magnetic resonance imaging study (MRI) report shows that the examination was significant for degeneration of the intervertebral disc.  

In November 2006, the Veteran underwent a VA spine examination to assess his cervical spine disability.  The associated examination report reflects that the claims file was reviewed in conjunction with the examination.  The Veteran complained of mild pain in the paraspinal muscle in the cervical region.  He reported having occasional flare ups occurring two to three times per month; precipitating factors included excessive housework or physical activity.  These episodes lasted two to three days.  Additional symptoms were reported as mild stiffness, and numbness and weakness in the right arm radiating from the cervical spine.  He denied any weight loss, falls, unsteady gait, fever, chills dizziness, visual disturbance, erectile dysfunction, bowel incontinence, or bladder incontinence.  The examiner noted that the Veteran did not use a cervical spine brace.  He reported that he was independent with his activities of daily living and he denied any incapacitating episodes during the previous twelve months.  

The physical examination revealed that the Veteran had a normal posture and gait and that he did not walk to use of an ambulatory device.  Tenderness to palpation was noted over the cervical and lumbar paraspinal muscles with suggestion of mild muscle spasms in the paraspinals with reverse lumbar lordosis.  While he was noted to have limited range of motion, there was no evidence of weakness.  The cervical spine range of motion was reported as follows:  flexion from 0 to 40 degrees, with pain throughout; extension from 0 to 30 degrees, with pain throughout; left lateral flexion from 0 to 30 degrees, with pain throughout; right lateral flexion from 0 to 20 degrees, with pain throughout; left lateral rotation from 0 to 60 degrees, with pain throughout; and right lateral rotation form 0 to 50 degree, with pain throughout.  The range of motion was unchanged following repetitive testing.  The neurological examination revealed mild, occasional giving way weakness in the right upper extremity secondary to worsening pain.  The Veteran's reflexes were hypoactive in the upper extremities at the biceps brachioradialis and triceps.  The sensory examination was negative for any impairments.  Following the examination, the diagnosis was cervical degenerative disc disease without myelopathy.  

The Veteran underwent a second VA spine examination on January 22, 2010.  During the examination, he reported having a dull aching pain in his lower cervical spine, with periodic sharpness; the pain was described as severe and constant, and was reported to radiate to his right shoulder.  He reported having severe flare ups of his cervical spine pain approximately twice a week.  Precipitating factors were reported as lifting or carrying.  The Veteran reported a history of erectile dysfunction, numbness, paresthesias, leg of foot weakness, and unsteadiness.  The examiner noted that the Veteran was evaluated by his primary care physician for his erectile dysfunction, which was determined to be due to the Veteran's medication; the examiner concluded that there was no objective evidence that the erectile dysfunction symptoms are related to his spine disability.  Additional symptoms were reported to include a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  

On the physical examination, the Veteran presented with a normal posture and head position.  The spine was symmetrical in appearance.  The examination was negative for evidence of scoliosis or cervical spine ankylosis.  Objective evidence of spasms, pain with motion and tenderness in the area of the cervical spine was noted.  There was no objective evidence of atrophy, guarding or weakness of the cervical spine.  Range of motion of the cervical spine was reported as follows:  flexion from 0 to 25 degrees, with pain from 10 to 25 degrees; extension from 0 to 15 degrees, with pain from 5 to 15 degrees; left and right lateral flexion from 0 to 15 degrees, with pain throughout; and left and right lateral rotation from 0 to 30 degrees, with pain from 10 to 30 degrees.  There was objective evidence of pain following repetitive motion.  The examiner noted that there was pain for all motions on range of motion testing of the cervical spine.  In this instance, the cervical spine range of motion was reported as follows:  flexion from 10 to 25 degrees; extension from 5 to 15 degrees; left and right lateral flexion from 10 to 15 degrees; and left and right lateral rotation from 10 to 30 degrees.  The examiner noted the results of the November 2004 MRI of the cervical spine.  The associated sensory and reflex examinations were negative for any impairments.  

Following the examination, the diagnosis of cervical spine disc disease without myelopathy was confirmed.  The examiner noted that the Veteran was employed as a bus driver prior to his retirement in 2004.  The cervical spine disability was noted to impact the Veteran's occupational activities by resulting in decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength.  The effects on the Veteran's usual daily activities were reported to range from mild to severe.  The examiner concluded that the Veteran cannot do any kind of lifting or carrying overhead work, or strenuous activity with his neck.  He concluded that the Veteran could not do chores, yard work, cut the grass, carry groceries and that he could hardly walk the length of the store.

Based on the foregoing, the Board finds that an initial 20 percent disability rating is warranted for the Veteran's service- connected cervical spine disability throughout the pendency of this appeal.  Overall, the medical evidence reflects that the Veteran's cervical spine is manifested by pain, limited motion, flare ups, and muscle spasms.  The objective medical evidence indicates that the Veteran's cervical spine flexion generally ranged from 0 to 40 degrees, to include pain, during both periods on appeal.  While the Veteran demonstrated cervical spine flexion to 40 degrees during the November 2006 VA examination, he was also noted to have pain throughout his range of motion.   As noted above, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees warrants a 20 percent disability rating.  See Diagnostic Code 5242.  Here, the Board reiterates that consideration must be given to any additional limitations caused by such things as pain or excess fatigability when determining the level of functional loss due to the Veteran's cervical spine disability.  See DeLuca, 8 Vet. App. 202.  As such, the Board finds that resolving all reasonable doubt in the Veteran's favor, a 20 percent disability rating for the Veteran's cervical spine disability is warranted throughout the pendency, as a result of the additional functional impairment caused by pain under Diagnostic Code 5242.  In reaching this determination, the Board finds the November 2006 and January 2010, VA examination reports to be especially probative evidence of the functional impairment caused by the Veteran's pain and limitation of motion.   See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board finds that a disability rating higher than 20 percent disabling is not warranted for the Veteran's cervical spine disability at any time during the pendency of his appeal.  As described above, the next-higher, 30 percent rating is assign when forward flexion of the cervical spine is 15 degrees or less.  Therefore, the next-higher, 30 percent disability rating is not warranted based on a limitation of motion under the relevant rating criteria.  See 38 C.F.R. § 4.71a.
  
Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's cervical spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least four weeks, but less than six weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  In this regard, the Board notes that the medical evidence indicates that the Veteran has neurological impairments of the right upper extremity that may be possibly related to his cervical spine disability.  As such, this issue has been remanded to the RO/AMC for additional development and is addressed below.  The objective medical evidence of record does not show any additional neurologic symptomatology that is not already contemplated by the currently assigned disability rating.  Additionally, there is no evidence of any additional associated features.  Therefore, a separate rating (absent a possible separate rating for the issue remanded herein) is not warranted for neurological impairment, as no such impairment is shown.   

The Board has considered the Veteran's statements as to the nature and severity of his cervical spine symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective  (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the Veteran's cervical spine symptomatology warranted ratings other than what has been assigned and upheld herein.

Finally, the Board finds that the Veteran's claim does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's cervical spine is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

Service connection for a headache disorder, to include  as secondary to service-connected shell fragment wound to the neck, right shoulder, and chest and service-connected cervical spine disability is denied.

Entitlement to an initial 20 percent disability for cervical spine disability from February 6, 2006, to January 21, 2010, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 20 percent for cervical spine disability from January 22, 2010, to the present is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c).

Neurological Impairments of the Right Upper Extremity

As described above, the medical evidence of record indicates that the Veteran may have neurological impairments of his right upper extremity that are possibly related to his service-connected cervical spine disability.  The Board again notes that VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.   See 38 C.F.R. § 4.71a, Note (1).  While the Veteran has been afforded VA examinations to assess his cervical spine, neither the associated November 2006 or January 2010 examination reports provide adequate information with which to determine whether the Veteran has additional neurological impairments of his right upper extremity that are associated with his cervical spine disability.  To ensure that the record reflects all current manifestations of the Veteran's cervical spine disability, a thorough VA neurological examination is needed to evaluate the presence and severity of any possible neurological impairments associated with his spinal disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the RO/AMC shall schedule the Veteran for an appropriate examination to determine whether the Veteran currently has any neurological impairments associated with his cervical spine disability.  

TDIU

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that TDIU is part and parcel to a claim for an increased rating when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which the increased rating is sought.  Id. at 445.  Here, a June 2007 private vocational evaluation report has been associated with the claims file, in which a private examiner opined that the Veteran is only able to work in a sedentary capacity, with restrictions; the examiner noted this to be in contrast with the Veteran's historic occupation of truck driver, with heavy physical demands, or most recent occupation of school bus driver.  Similarly, the January 2010 VA examiner determined that the Veteran's cervical spine disability impacted the Veteran's occupational activities due to his decreased mobility.  Based on these examination reports, the Board finds that issue of entitlement to TDIU has been raised by the evidence of record.  

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should undertake any additional developed deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of any neurological impairments of the upper right extremity.  All indicated studies should be accomplished.  A copy of this remand and the claims folder must be available for review by the examiner.

The examiner must identify all neurological impairments of the upper extremity found to be present on clinical examination.  For all diagnoses made, the examiner must opine whether the diagnosed neurological disorder is at least as likely as not (50 percent probability or greater) caused by or permanently worsened (aggravated) by the Veteran's service-connected cervical spine disability.  In making this determination, the examiner must acknowledge and discuss any reports of a continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2.  The RO/AMC shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

3.  Then, the RO/AMC shall review the Veteran's claims file with respect to the TDIU claim and undertake any additional development indicated, to include obtaining and associating with the claims file any additional pertinent records identified by the Veteran during the course of the remand.

4.  After completion of the above development, the RO/AMC shall undertake any further development deemed necessary with respect to the TDIU claim, to include ordering a VA examination and/or a social and industrial survey and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  The RO shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

5.  Upon completion of the above, the RO shall adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


